DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/25/2022 has been entered and claims 4 and 6 are cancelled, thus claims 1-3, 5 and 7-11 are currently pending in this application. 
The amendment to claim 11 overcomes the previous claim objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-3, 5 and 7-11 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel comprising “a protective layer disposed on one side of the active layer away from the flexible substrate, wherein the protective layer is made of silicon oxide, the protective layer only covers and is in direct contact with the active layer, and a thickness of the protective layer ranges from 40 Å to 50 Å” in combination with the limitation wherein “the interlayer insulating layer is provided with a first via hole and a second via hole; the first via hole is disposed corresponding to the first contact region and extends through the interlayer insulating layer, the second insulating layer, a portion of the first insulating layer, and the protective layer until reaching a surface of the active layer” as recited in claim 1; and  	a manufacturing method of a display panel comprising “pre-cleaning the first via hole in the first contact region and pre-cleaning the second via hole in the second contact region, wherein the pre-cleaning step is performed using an ultra-violet lithography unit (EUV UNIT)” in combination with “forming a protective layer on the active layer” and “depositing a second capacitor electrode on the second insulating layer” as recited in claim 9. 	Claims 2-3, 5, 7-8 and 10-11 are also allowed for further limiting and depending upon allowed claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892